138 S.E.2d 819 (1964)
263 N.C. 95
STATE of North Carolina
v.
Barbara Ann MATTHEWS.
No. 513.
Supreme Court of North Carolina.
November 25, 1964.
*820 Atty. Gen. T. W. Bruton and Asst. Atty. Gen. Richard T. Sanders, for the State.
Morgan, Byerly, Post, Van Anda & Keziah, High Point, for defendant.
PER CURIAM.
Defendant assigns as error the following portion of the charge on her right of self-defense:
"(B)ut the defendant does not meet the requirement of the law when she satisfied you members of the jury merely by the greater weight of the truth of facts she relies on in mitigation, justification or excuse * * * So the Court charges you that for a person to prove to the satisfaction of you members of the jury, that that is a degree of proof which might be said to be in between the proof beyond a reasonable doubt and proof by the greater weight of the evidence. So to prove a fact or facts to the satisfaction of you members of the jury requires a higher degree of proof and signifies something more than a belief founded upon the greater weight of the evidence, but it does not require as high a degree or as strong an intensity of proof as proof beyond a reasonable doubt."
The substance of this charge was held to be reversible error in State v. Prince, 223 N.C. 392, 26 S.E.2d 875, wherein this Court laid down the correct rule as follows:
"The intensity of the proof required is that the jury must be satisfied. Even proof by the greater weight of the evidence may be sufficient to satisfy the jury. Hence, the correct rule as to the intensity of such proof is that when the intentional killing of a human being with a deadly weapon is admitted, or is established by the evidence, `the law then casts upon the defendant the burden of proving to the satisfaction of *821 the jurynot by the greater weight of the evidence nor beyond a reasonable doubtbut simply to the satisfaction of the jury * * * the legal provocation that will rob the crime of malice and thus reduce it to manslaughter, or that will excuse it altogether upon the grounds of self-defense, accident or misadventure'. State v. Benson, 183 N.C. 795, 111 S.E. 869." Id. at 393, 26 S.E.2d at 876.
His Honor's charge bore too heavily against defendant. Therefore, there must be a
New trial.